 Case 3:18-cv-00428-DMS-MDD Document 484 Filed 10/16/19 PageID.8881 Page 1 of 18




                                                 Lee Gelernt*
 1
     JOSEPH H. HUNT                              Judy Rabinovitz*
 2   Assistant Attorney General                  Anand Balakrishnan*
     SCOTT G. STEWART                            AMERICAN CIVIL LIBERTIES
 3
     Deputy Assistant Attorney General           UNION FOUNDATION
 4   WILLIAM C. PEACHEY                          125 Broad St., 18th Floor
 5   Director                                    New York, NY 10004
     Office of Immigration Litigation            T: (212) 549-2660
 6   WILLIAM C. SILVIS                           F: (212) 549-2654
 7   Assistant Director                          lgelernt@aclu.org
     Office of Immigration Litigation            jrabinovitz@aclu.org
 8   SARAH B. FABIAN                             abalakrishnan@aclu.org
 9   Senior Litigation Counsel
     NICOLE N. MURLEY                            Bardis Vakili (SBN 247783)
10   Senior Litigation Counsel                   ACLU FOUNDATION OF
11   Office of Immigration Litigation            SAN DIEGO & IMPERIAL
     U.S. Department of Justice                  COUNTIES
12   Box 868, Ben Franklin Station               P.O. Box 87131
13   Washington, DC 20044                        San Diego, CA 92138-7131
     Telephone: (202) 532-4824                   T: (619) 398-4485
14   Fax: (202) 616-8962                         F: (619) 232-0036
15                                               bvakili@aclusandiego.org
   ADAM L. BRAVERMAN
16 United States Attorney                        Stephen B. Kang (SBN 292280)
17 SAMUEL W. BETTWY                              Spencer E. Amdur (SBN 320069)
   Assistant U.S. Attorney                       AMERICAN CIVIL LIBERTIES
18 California Bar No. 94918                      UNION FOUNDATION
19 Office of the U.S. Attorney                   39 Drumm Street
   880 Front Street, Room 6293                   San Francisco, CA 94111
20 San Diego, CA 92101-8893                      T: (415) 343-1198
21 619-546-7125                                  F: (415) 395-0950
   619-546-7751 (fax)                            skang@aclu.org
22                                               samdur@aclu.org
23 Attorneys for Federal Respondents-
   Defendants                                    Attorneys for Petitioners-
24                                               Plaintiffs
25                                               *Admitted Pro Hac Vice
26
27
28
 Case 3:18-cv-00428-DMS-MDD Document 484 Filed 10/16/19 PageID.8882 Page 2 of 18




 1
                                UNITED STATES DISTRICT COURT
 2                            SOUTHERN DISTRICT OF CALIFORNIA
 3
     MS. L, et al.,                                     Case No. 18cv428 DMS MDD
 4
 5                    Petitioners-Plaintiffs,
                                                        JOINT STATUS REPORT
 6         vs.
 7
   U.S. IMMIGRATION AND CUSTOMS
 8 ENFORCEMENT, et al.,
 9
                      Respondents-Defendants.
10
11
12         The Court ordered the parties to file a joint status report (“JSR”) by 3:00 pm

13 on October 16, 2019, in anticipation of the status conference scheduled at 1:00 pm
14
     on October 18, 2019. The parties submit this joint status report in accordance with
15
16 the Court’s instruction.
17 I.      DEFENDANTS’ POSITIONS
18
        A. Update on Reunifications for the Original Class Period
19
20         As of October 9, 2019, Defendants have discharged 2,788 of 2,814 possible

21 children of potential class members for the original class period. That is, Defendants
22
   have discharged 2,788 of the 2,814 possible children of potential class members who
23
24 were in the care of the Office of Refugee Resettlement (ORR) as of June 26, 2018.
25 See Table 1: Reunification Update. This is an increase of one discharge reported in
26
27
28

                                                1                           18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 484 Filed 10/16/19 PageID.8883 Page 3 of 18



     Table 1 since the JSR filed on September 11, 2019. See ECF No. 465. The
 1
 2 discharged child was discharged from ORR care because he turned 18.
 3
           Currently, there is one child of a class member from the original class period
 4
 5 who remains in ORR care and is proceeding towards reunification or other
 6 appropriate discharge. This child has a parent who departed from the United States,
 7
     but the Steering Committee has advised that resolution of parental preference will
 8
 9 be delayed. Defendants are supporting the efforts of the Steering Committee to
10 obtain a statement of intent from the parent. Once Defendants receive notice from
11
     the Steering Committee, Defendants will either reunify the child or move him into
12
13 the TVPRA sponsorship process, consistent with the intent of the parent.
14         The current reunification status for the 2,814 children ages 0 through 17 for
15
     the original class period, who have been the focus of Defendants’ reporting to date,
16
17 is further summarized in Table 1. The data in Table 1 reflects approximate numbers
18 on these children maintained by ORR at least as of October 9, 2019. These numbers
19
   are dynamic and continue to change as more reunifications, determinations on class
20
21 membership, or discharges occur.
22
23
24
25
26
27
28

                                              2                             18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 484 Filed 10/16/19 PageID.8884 Page 4 of 18



                              Table 1: Reunification Update
 1
                                                      Phase 1   Phase 2
 2                   Description                      (Under 5) (5 and Total
                                                                above)
 3   Total number of possible children of
     potential class members                         107      2707        2814
 4
                                    Discharged Children
 5   Total children discharged from ORR care:        107      2681        2788
 6   • Children discharged by being reunified         82      2086        2168
        with separated parent
 7
     • Children discharged under other
 8      appropriate circumstances (these include
 9      discharges to other sponsors [such as         25       595        620
        situations where the child’s separated
10      parent is not eligible for reunification]
11      or children that turned 18)
                          Children in ORR Care, Parent in Class
12
     Children in care where the parent is not
13   eligible for reunification or is not available      0        1        1
     for discharge at this time:
14
     • Parent presently outside the U.S.            0          1           1
15         o Steering Committee has advised         0          1           1
16             that resolution will be delayed
     • Parent presently inside the U.S.             0          0           0
17
           o Parent in other federal, state, or     0          0           0
18             local custody
           o Parent red flag case review            0          0           0
19
               ongoing – safety and well being
20                     Children in ORR Care, Parent out of Class
21   Children in care where further review
     shows they were not separated from parents     0          4           4
22   by DHS
     Children in care where a final
23   determination has been made they cannot
     be reunified because the parent is unfit or    0          8           8
24   presents a danger to the child
25   Children in care with parent presently
     departed from the United States whose               0        11       11
26   intent not to reunify has been confirmed by
     the ACLU
27
28

                                               3                        18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 484 Filed 10/16/19 PageID.8885 Page 5 of 18



      Children in care with parent in the United
 1    States who has indicated an intent not to          0           1            1
      reunify
 2    Children in care for whom the Steering
      Committee could not obtain parental                0           1            1
 3    preference
 4
 5     B. Update on Removed Class Members for the Original Class Period
 6
           The current reunification status of removed class members for the original
 7
 8 class period is set forth in Table 2 below. The data presented in this Table 2 reflects
 9 approximate numbers maintained by ORR as of at least October 9, 2019. These
10
     numbers are dynamic and continue to change as the reunification process moves
11
12 forward.
13                 Table 2: Reunification of Removed Class Members
14      REUNIFICATION REPORTING METRIC                             NO.    REPORTING
        PROCESS                                                           PARTY
15
        STARTING      Children in ORR care with
16      POPULATION    parents presently departed from               13    Defs.
                      the U.S.
17
        PROCESS 1:
18      Identify & Resolve Children with no “red flags” for
        Safety/Parentage   safety or parentage                      13    Defs.
19      Concerns
20      PROCESS 2:            Children with parent contact          13    Defs.
        Establish Contact     information identified
21      with Parents in
        Country of Origin     Children with no contact issues
22                            identified by plaintiff or            13    Defs. & Pls.
                              defendant
23
                              Children with parent contact
24                            information provided to ACLU          13    Defs.
                              by Government
25
        PROCESS 3:            Children for whom ACLU has
26      Determine             communicated parental intent          11    Pls.
                              for minor:
27
28

                                              4                              18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 484 Filed 10/16/19 PageID.8886 Page 6 of 18



      Parental Intention
 1    for Minor               • Children whose parents         11   Pls.
                                waived reunification
 2
                               • Children whose parents
 3                                                             0    Pls.
                                  chose reunification in
 4                                country of origin
                               • Children proceeding
 5
                                  outside the reunification    0    Pls.
 6                                plan
                           Children for whom ACLU has
 7                         not yet communicated parental       1    Pls.
                           intent for minor:
 8
                               • Children with voluntary
 9                                departure orders awaiting    0    Defs.
                                  execution
10
                               • Children with parental
11                                intent to waive              0    Defs.
12                                reunification documented
                                  by ORR
13                             • Children whose parents
14                                ACLU has been in contact     0    Pls.
                                  with for 28 or more days
15                                without intent determined
                           Children whose parents steering
16                         committee could not obtain          1    PIs
                           parental preference
17
18    PROCESS 4:          Total children cleared Processes
      Resolve             1-3 with confirmed intent for        0    Pls.
19    Immigration         reunification in country of origin
      Status of Minors to
20    Allow                  • Children in ORR care with
      Reunification              orders of voluntary           0    Defs.
21                               departure
22                           • Children in ORR care w/o
                                 orders of voluntary           0    Defs.
23                               departure
24                                o Children in ORR care
                                     whose immigration         0    Defs.
25                                   cases were dismissed
26
27
28

                                          5                           18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 484 Filed 10/16/19 PageID.8887 Page 7 of 18



          C. Update Regarding Government’s Implementation of Settlement
 1
             Agreement
 2
 3           SETTLEMENT                  DESCRIPTION                        NUMBER
                PROCESS
 4       Election Forms 1            Total number of executed         423 (246Parents/177
 5                                   election forms received               Children)2
                                     by the Government
 6                                      • Number who elect            263 (144 Parents/119
 7                                          to receive                      Children)
                                            settlement
 8                                          procedures
 9                                      • Number who                  160 (102 Parents/58
                                            waive settlement               Children)3
10                                          procedures
11       Interviews                  Total number of class                     1564
12                                   members who received
                                     interviews
13                                      • Parents who                            81
14                                          received
                                            interviews
15
                                        • Children who                           75
16                                          received
                                            interviews
17
18
19
     1
20    The number of election forms reported here is the number received by the Government as of
     October 3, 2019.
21   2
     The number of children’s election forms is lower than the number of parent election forms
22 because in many instances a parent electing settlement procedures submitted an election form on
   his or her own behalf or opposing counsel e-mailed requesting settlement implementation for the
23 entire family, but no separate form was submitted on behalf of the child.
     3
24   The number of children’s waivers is lower because some parents have submitted waivers only
   for themselves and some parents who have waived reunification also waived settlement procedures
25 and have therefore not provided a form for the child.
     4
26   Some individuals could not be interviewed because of rare languages; these individuals were
   placed in Section 240 proceedings. This number includes credible fear and reasonable fear
27 interviews, as well as affirmative asylum interviews.
28

                                                  6                                   18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 484 Filed 10/16/19 PageID.8888 Page 8 of 18




 1       Decisions                    Total number of CFI/RFI                      68 5
                                      decisions issued for
 2                                    parents by USCIS
 3                                       • Number of parents                       67 6
                                             determined to
 4
                                             establish CF or RF
 5                                           upon review by
                                             USCIS
 6
                                         • Number of parents                        1
 7                                           whose CF or RF
 8                                           finding remains
                                             negative upon
 9                                           review by USCIS
10                                    Total number of CFI                          73 7
                                      decisions issued for
11                                    children by USCIS
12                                       • Number of                               73 8
                                             children
13                                           determined to
14                                           establish CF by
                                             USCIS
15
                                         • Number of                                0
16                                           children
                                             determined not to
17
18   5
     This number is the aggregate of the number of parents whose negative CFI/RFI determinations
19 were reconsidered, number of parents whose negative CFI/RFI determination was unchanged, and
   individuals who were referred to 240 proceedings without interview because of a rare language.
20 This number excludes 12 cases where a parent already had an NTA from ICE or was already
   ordered removed by an IJ (which are included in the interview totals).
21   6
    This number includes parents who received positive CF/RF determinations upon reconsideration,
22 parents who received a Notice to Appear based on their child’s positive CF determination, and
   parents who were placed in Section 240 proceedings due to a rare language.
23   7
     This number is the aggregate of the number of children who received a positive CF determination,
24 the number of children who received a negative CF determination, and children who were referred
   to 240 proceedings without interview because of a rare language.
25   8
     This number includes children who received a positive CF determination, children who received
26 a Notice to Appear as a dependent on their parent’s positive CF determination, and children who
   were placed in Section 240 proceedings due to a rare language.
27
28

                                                    7                                   18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 484 Filed 10/16/19 PageID.8889 Page 9 of 18




 1                                            establish CF by
                                              USCIS
 2                                      Total number of                          12
 3                                      affirmative asylum
                                        decisions by USCIS
 4                                          • Number of parents                  1
 5                                            granted asylum by
                                              USCIS
 6                                          • Number of parents                  2
 7                                            referred to
                                              immigration court
 8
                                            • Number of                          29
 9                                            children granted
                                              asylum by USCIS
10
                                            • Number of                         7 10
11                                            children
12                                            referred/returned
                                              to immigration
13                                            court
14       Removals                       Number of class                   102 Parents11
                                        members who have been
15
                                        returned to their country
16                                      of origin as a result of
                                        waiving the settlement
17
                                        procedures
18
19
20
21
22
23
24   9
      This number includes children granted asylum as a dependent on their parent’s asylum
25 application.
   10
      This number includes children referred/returned to immigration court as the principal asylum
26 applicant or as a dependent on their parent’s asylum application.
     11
27        This number is as of October 9, 2019.

28

                                                    8                                 18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 484 Filed 10/16/19 PageID.8890 Page 10 of 18



           D. Parents Who ICE Records Reflect Have Absconded After Being
 1
              Released
 2
 3          Absconders                      Number of Parents                      18012
                                            who absconded from
 4                                          enrollment in ATD
                                            (Alternatives To
 5                                          Detention)

 6         E. Update Regarding Identification of Expanded Class Members
 7
              On April 25, 2019, the Court approved Defendants’ Plan for identifying
 8
 9 members of the expanded class. Defendants have now produced Batches 1 through
10 9 to Plaintiffs. Defendants anticipate producing the final two batches, Batches 10
11
   and 11, on or before the Court’s October 25, 2019 deadline.
12
13    F. MMM Settlement Forms – Discrepancies
14            In accordance with a request by MMM counsel, Defendants conducted a
15
     comparison of their own lists of settlement forms received to the lists provided by
16
17 MMM counsel to determine why there were discrepancies in the parties’ reporting.
18 Defendants sent the results of that comparison to MMM counsel on September 19,
19
   2019. MMM counsel sent an email on October 11, 2019, stating that they believed
20
21 that Defendants’ review had resolved the discrepancies, but posing some additional
22
23
24
     12
          There are 2,611 possible class members in the legacy class. Of those 2,611, 970 were enrolled
25 by DHS in the ATD program at some point between June 26, 2018 and October 4, 2019. Of those
26 970 that were enrolled, 180 absconded. Absconder is defined as an alien who has been ordered
   deported or removed whose whereabouts are unknown to DHS. This number is current as of
27 October 4, 2019.
28

                                                      9                                 18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 484 Filed 10/16/19 PageID.8891 Page 11 of 18



     questions. Defendants are in the process of reviewing and responding to these
 1
 2 inquiries.
 3
        G. Government Processes, Procedures, and Tracking, for Separations Since
 4         June 26, 2018.
 5
                1. Data Requested by Plaintiffs
 6
 7         Defendants are providing Plaintiffs updated reports containing information

 8 regarding parents and children separated since the Court’s June 26, 2018
 9
     preliminary-injunction order on the Friday following the filing of each JSR. The
10
11 parties have discussed amending this schedule so that Defendants will produce these
12 updated reports on a monthly basis. Defendants are working to implement monthly
13
     reporting on a regular schedule and expect to be able to do so beginning next month.
14
15              2. Processes and Procedures

16         Defendants provided a summary outline to the Court and to Plaintiffs
17
     memorializing the processes, procedures, tracking, and communication between the
18
19 agencies that have been adopted by the agencies since June 26, 2018. The outline
20 also included an overview of the options for separated parents and children to obtain
21
   information about reunification options.
22
23        On March 4, 2019, Plaintiffs and lawyers for the children’s legal service

24 providers sent comments and questions in response to the government’s proposals.
25
   Defendants reviewed those comments and questions, and the parties met and
26
27 conferred on April 15, 2019, regarding those inquiries. On May 28, 2019, Plaintiffs
28

                                              10                            18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 484 Filed 10/16/19 PageID.8892 Page 12 of 18



     sent additional comments related to Defendants’ proposals. Since receiving those
 1
 2 comments, Defendants have held several internal telephonic meetings, and have
 3
     spoken with representatives for the Bureau of Prisons and the U.S. Marshals Service
 4
 5 to ensure that those entities are included in discussions regarding these processes
 6 and procedures. On July 11, 2019, Defendants provided a comprehensive response
 7
     to Plaintiffs’ comments, and requested that the parties schedule a follow-up meet
 8
 9 and confer on these issues once Plaintiffs have reviewed Defendants’ response.
10         On July 18, 2019, the parties met and conferred regarding Defendants’
11
     responses. Plaintiffs sent a list of follow up questions, to which Defendants
12
13 responded on July 26, 2019. Plaintiffs then sent follow-up questions to Defendants’
14 responses on August 6, to which Defendants responded on August 12. Defendants
15
     provided some additional information to Plaintiffs on September 4, 2019, and
16
17 requested that Plaintiffs clarify what information they were seeking with regard to
18 other of their inquiries. Plaintiffs have never responded to that request for
19
   information, nor have they raised any additional concerns regarding Defendants’
20
21 processes since the last JSR and status conference.
22         In addition to the procedures described in previous filings, Defendants have
23
     now implemented the use of a tear sheet for parents and children who are separated
24
25 that provides information about the separation to the separated parent, and have
26 provided to Plaintiffs’ counsel and other interested counsel an email address that
27
28

                                             11                            18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 484 Filed 10/16/19 PageID.8893 Page 13 of 18



     allows separated parents to challenge a separation decision by providing information
 1
 2 to DHS that they wish to have considered. Defendants stand ready to continue to
 3
     meet and confer on this issue if Plaintiffs have any additional concerns they would
 4
 5 like to bring to Defendants’ attention.
 6
     II.   MS. L. PLAINTIFFS’ POSITION
 7
     A.    Steering Committee Outreach to Sponsors and Parents of Children of
 8         Expanded Class Members
 9         As of the date of this report, the government has provided nine lists identifying
10 1,290 children of potential expanded class members. Plaintiffs have focused on
11 reaching children whose membership in the class is not contested, and for whom the
12 government has provided at least one phone number for a sponsor or for the child’s
13 parent. There are 868 children that meet that description.13
14         The Steering Committee begins by calling the provided phone numbers.
15 Where the phone number is for a sponsor and not a separated parent, the Steering
16 Committee attempts to reach the sponsor, then obtain contact information for the
17 parent, and then finally reach the parent.
18         As of October 16, the Steering Committee has made over 4,200 phone calls
19 to the families of 830 of these 868 children. Of the 830 families to whom the Steering
20 Committee has attempted outreach, the Steering Committee has successfully reached
21 436 sponsors or their attorneys, and 225 parents or their attorneys.
22         There are currently 362 families in this group that the Steering Committee has
23 been unable to reach by telephone despite multiple attempts, either because the
24       13
            The nine lists identify a total of 1,290 unique children, but denote only
25 1,003 of them as being children of potential expanded class members, while the
   remainder are categorized as “exclusions.” For 868 of the 1,003 children, the
26 government has provided at least one phone number for a sponsor or a parent. The
   Steering Committee intends to reach individuals the government has categorized as
27 excluded from the class, and Plaintiffs reserve the right to contest those exclusions.
28

                                              12                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 484 Filed 10/16/19 PageID.8894 Page 14 of 18




 1 phone numbers for sponsors provided by the government do not work or are not
 2 answered, or because a sponsor is unable or unwilling to provide the Steering
 3 Committee with contact information for the parent class member. The Steering
 4 Committee has commenced extensive efforts to locate these families in their
 5 respective countries of origin, and is currently actively engaged in on-the-ground
 6 searches for parents in Guatemala and Honduras. As of October 16, Steering
 7 Committee members had successfully tracked down and established contact with 23
 8 of these families.
 9 B.      Additional Lists of Children of Expanded Class Members
10         Since the last Joint Status Report, the government has provided two more lists
11 that disclose 19 previously unreported children of potential class members. There
12 remain two lists that the government has not provided. Those lists potentially
13 contain more than 1,900 children, according to the government’s representations to
14 the Court.
15 C.      Relief for Deported Parents
           On September 4, 2019, the Court granted in part the Plaintiffs’ Motion seeking
16
     relief for deported parents, so as to provide relief for eleven separated
17
     parents. Plaintiffs have written to Defendants to ascertain (1) what process the
18
19 agencies will make available to the parents to travel to the United States (at their
20 own expense) and (2) what process the agencies will provide upon the parents’
21 return.
22        Plaintiffs have designated a person of contact from among the lawyers for the

23 parents seeking return, in response to Defendants’ request. Plaintiffs continue to
24 wait for the government to provide further details on the protocol for parents to
25 return to the United States pursuant to the Court’s Order.
26
27
28

                                             13                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 484 Filed 10/16/19 PageID.8895 Page 15 of 18




 1 D.      Implementation of Tear Sheets
 2         The government has provided sample templates and guidance on the “tear
 3 sheets” it intends to provide to parents of separated children. Plaintiffs will meet
 4 and confer with the government on this issue.
 5 E.      Steering Committee Progress for June 26 Initial Class
 6         The Steering Committee has successfully contacted and confirmed the
 7 preferences of nearly all removed parents with respect to reunifications. On
 8 September 18, the government reported that 14 children with removed parents
 9 remained in ORR custody. The Steering Committee has advised the government that
10 no preference will be forthcoming for one of those parents due to complex and
11 individualized family circumstances, leaving 13 children with removed parents in
12 the operative group. The Steering Committee has delivered preferences for 12
13 parents of those children. The parent of the remaining child sought and was granted
14 the opportunity to return to the United States pursuant to the Court’s September 4
15 Order, and after returning to the United States looks forward to commencing the
16 process to be reunified with her son.
   F.     Children Whose Parents Have Submitted Preferences and Are Still
17
          Detained
18
          The Steering Committee continues to meet and confer with the government
19
   about children who are still in ORR after the Steering Committee has submitted a
20
   final reunification election.
21
22
23
24
25
26
27
28

                                              14                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 484 Filed 10/16/19 PageID.8896 Page 16 of 18




 1
 2 III.    MMM-Dora Plaintiffs’ Report Regarding Settlement Implementation
 3         The parties continue to work together to implement the settlement agreement
 4
     approved on November 15, 2018. Class counsel are providing the Government with
 5
 6 signed waiver forms as they are received from class members, and class counsel are
 7 continuing to work on outreach efforts to class members who may qualify for relief
 8
   under the settlement. The parties continue to meet and confer on issues related to
 9
10 settlement implementation as they arise.
11         With respect to the discrepancy in the statistics of settlement implementation
12
     raised in the prior status report, the Government has provided information that
13
14 explains the cause of the discrepancy. In particular, there were several settlement
15 forms reflected in class counsel’s records that were not included in the Government’s
16
   reporting for one of four reasons. The parties are discussing whether any of the
17
18 excluded forms should nevertheless be included in the reporting going forward, and
19 the parties do not require Court intervention at this time.
20
21
22
23
24
25
26
27
28

                                              15                            18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 484 Filed 10/16/19 PageID.8897 Page 17 of 18




 1 DATED: October 16, 2019           Respectfully submitted,
 2                                   /s/ Lee Gelernt
 3                                   Lee Gelernt*
                                     Judy Rabinovitz*
 4                                   Anand Balakrishnan*
 5                                   AMERICAN CIVIL LIBERTIES UNION
                                     FOUNDATION
 6                                   125 Broad St., 18th Floor
 7                                   New York, NY 10004
                                     T: (212) 549-2660
 8                                   F: (212) 549-2654
 9                                   lgelernt@aclu.org
                                     jrabinovitz@aclu.org
10                                   abalakrishnan@aclu.org
11
                                     Bardis Vakili (SBN 247783)
12                                   ACLU FOUNDATION OF SAN DIEGO
13                                   & IMPERIAL COUNTIES
                                     P.O. Box 87131
14                                   San Diego, CA 92138-7131
15                                   T: (619) 398-4485
                                     F: (619) 232-0036
16                                   bvakili@aclusandiego.org
17
                                     Stephen B. Kang (SBN 292280)
18                                   Spencer E. Amdur (SBN 320069)
19                                   AMERICAN CIVIL LIBERTIES UNION
                                     FOUNDATION
20
                                     39 Drumm Street
21                                   San Francisco, CA 94111
                                     T: (415) 343-1198
22
                                     F: (415) 395-0950
23                                   skang@aclu.org
                                     samdur@aclu.org
24
25                                   Attorneys for Petitioners-Plaintiffs
                                           *Admitted Pro Hac Vice
26
27
28

                                       16                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 484 Filed 10/16/19 PageID.8898 Page 18 of 18



                                     JOSEPH H. HUNT
 1                                   Assistant Attorney General
 2                                   SCOTT G. STEWART
                                     Deputy Assistant Attorney General
 3                                   WILLIAM C. PEACHEY
 4                                   Director
                                     WILLIAM C. SILVIS
 5                                   Assistant Director
 6
                                     /s/ Nicole N. Murley
 7                                   NICOLE N. MURLEY
 8                                   Senior Litigation Counsel
                                     SARAH B. FABIAN
 9                                   Senior Litigation Counsel
10                                   Office of Immigration Litigation
                                     Civil Division
11                                   U.S. Department of Justice
12                                   P.O. Box 868, Ben Franklin Station
                                     Washington, DC 20044
13                                   (202) 616-0473
14                                   (202) 616-8962 (facsimile)
                                     Nicole.Murley@usdoj.gov
15
16                                   ADAM L. BRAVERMAN
                                     United States Attorney
17                                   SAMUEL W. BETTWY
18                                   Assistant U.S. Attorney
19
                                     Attorneys for Respondents-Defendants
20
21
22
23
24
25
26
27
28

                                      17                           18cv428 DMS MDD
